DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Jakubowski on 7/7/2022.

The application has been amended as follows: 

Claim 1
A stent graft comprising: 
a main body extending along a longitudinal axis and including a proximal end and a distal end; and
a mobile external coupling extending away from the main body and configured to align with a secondary blood vessel 
wherein the main body includes a plurality of stents extending thereabout, the plurality of stents including a first bracketing stent extending about a proximal side of the mobile external coupling, and a second bracketing stent located adjacent the first bracketing stent and extending about a distal side of the mobile external coupling;
wherein the first bracketing stent includes a first plurality of peaks aligned along a first axis, and the second bracketing stent includes a second plurality of peaks , the first bracketing stent includes a first peak and a first valley, the second bracketing stent includes a second valley and a third valley, the first valley and the second valley longitudinally align on an opposite side of the main body from the mobile external coupling, and the first peak and the third valley longitudinally align at the mobile external coupling. 



Claim 11
A stent graft comprising: 
a main body extending along a longitudinal axis and including a proximal end and a distal end; and
a mobile external coupling extending away from the main body and configured to align with a secondary blood vessel 
wherein the main body includes a plurality of stents extending thereabout, the plurality of stents including a first bracketing stent extending about a proximal side of the mobile external coupling, and a second bracketing stent located adjacent the first bracketing stent and extending about a distal side of the mobile external coupling;
wherein the first bracketing stent includes a first peak and a first valley, the second bracketing stent includes a second valley and a third valley, the first valley and the second valley longitudinally align on an opposite side of the main body from the mobile external coupling, and the first peak and the third valley longitudinally align at the mobile external coupling.


Claim 16
A stent graft comprising: 
a main body extending along a longitudinal axis and including a proximal end and a distal end; and
a mobile external coupling extending away from the main body and configured to align with a secondary blood vessel 
wherein the main body includes a plurality of stents extending thereabout, the plurality of stents including: 
a first bracketing stent extending about a proximal side of the mobile external coupling and including a first plurality of peaks aligned along a first axis, the first bracketing stent includes a first peak and a first valley, 
a second bracketing stent located adjacent the first bracketing stent and extending about a distal side of the mobile external coupling, the second bracketing stent includes a second valley and a third valley, the first valley and the second valley longitudinally align on an opposite side of the main body from the mobile external coupling, and the first peak and the third valley longitudinally align at the mobile external coupling, 
a support stent located longitudinally between the first bracketing stent and the proximal end of the main body and including a second plurality of peaks aligned along a second axis, the first axis converges toward the second axis in a circumferential direction of the main body, 
a proximal stent that is a proximal-most stent of the stent graft and located adjacent the support stent. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A LOPEZ whose telephone number is (571)270-7044. The examiner can normally be reached 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Leslie Lopez/Primary Examiner, Art Unit 3774
7/7/2022